         Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


VAUGHN FEIGHAN,

                              Plaintiff,

                     - vs -                                                Civil Action No.:
                                                                         1:20-cv-03759-BAH
DAVERSA PARTNERS, et al.,

                              Defendants.


                       Bruce Brown’s answer and affirmative defenses
                     to the corrected complaint filed by Vaughn Feighan

       Bruce Brown, by his counsel, files this answer in response to the corrected complaint

filed by Vaughn Feighan (ECF No. 10), and states as follows:

       1.      In response to the statement in paragraph 1 of the complaint, Brown states that the

complaint speaks for itself and denies any allegation to the contrary.

       2.      In response to the statement in paragraph 2 of the complaint, Brown states that the

complaint speaks for itself and denies any allegation to the contrary.

       3.      In response to the statement in paragraph 3 of the complaint, Brown states that the

complaint speaks for itself and denies any allegation to the contrary.

       4.      Brown denies that he ever employed Feighan. Brown lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 4

of the complaint.

       5.      Brown admits the allegations in paragraph 5 of the complaint.

       6.      Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 6 of the complaint.
            Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 2 of 21




       7.       Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 7 of the complaint.

       8.       In response to the statement in paragraph 8 of the complaint, Brown states that the

complaint speaks for itself and denies any allegation to the contrary.

       9.       Brown admits that he is a resident and citizen of the District of Columbia and that

he was the managing partner for the Daversa DC office. Brown denies the remaining allegations

in paragraph 9 of the complaint.

       10.      The statement in paragraph 10 is a legal conclusion to which no response is

required.

       11.      The statement in paragraph 11 is a legal conclusion to which no response is

required.

       12.      The statement in paragraph 12 is a legal conclusion to which no response is

required.

       13.      The statement in paragraph 13 is a legal conclusion to which no response is

required.

       14.      The statement in paragraph 14 is a legal conclusion to which no response is

required.

       15.      The statement in paragraph 15 is a legal conclusion to which no response is

required.

       16.      Brown denies that he committed any of the tortious acts alleged in the complaint.

       17.      The statement in paragraph 17 is a legal conclusion to which no response is

required.




                                                   -2-
         Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 3 of 21




       18.       Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 18 of the complaint.

       19.       Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in the first sentence of paragraph 19 of the complaint. As to the second sentence

of paragraph 19 of the complaint, Brown admits that Feighan’s uncle had previously worked at

Daversa. Brown lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 19 of the complaint.

       20.       Brown denies the allegations in paragraph 20 of the complaint.

       21.       Brown admits that Feighan began working as a consultant in the Daversa DC

office in July 2019. Brown admits that, after Feighan complained about having to report to Reece

Brault, Brown changed the reporting structure so that Feighan began reporting directly to Brown.

Brown denies the remaining allegations in paragraph 21 of the complaint.

       22.       Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 22 of the complaint.

       23.       Brown admits that Feighan was a good employee during his first year of

employment at Daversa and that Brown provided feedback to Feighan that recognized his

performance. Brown denies the remaining allegations in paragraph 23 of the complaint.

       24.       Brown denies the allegations in paragraph 24 of the complaint.

       25.       Brown denies the allegations in paragraph 25 of the complaint.

       26.       Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegation in the first sentence of paragraph 26 of the complaint. Brown admits that Northside

Tavern is a bar in Washington DC. Brown denies the remaining allegations in paragraph 26 of

the complaint.



                                                 -3-
         Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 4 of 21




       27.       Brown admits that, on or about October 18, 2019, he invited Feighan to share a

car ride so that Feighan could hear how Brown handled a pitch call with a potential client, and

that Feighan, in fact, agreed to do so. Brown lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in paragraph 27 of the complaint.

       28.       Brown denies the allegations in paragraph 28 of the complaint.

       29.       Brown admits that, in August 2019, he met with Feighan to discuss Feighan’s

vision board assignment and goals. Brown denies the remaining allegations in paragraph 29 of

the complaint.

       30.       Brown denies that Feighan was required to travel with Brown. Brown admits that

Feighan and Brown traveled to the West Coast in September 2019 for business and that, at

dinner, another guest sent over two glasses of alcohol. Brown denies the remaining allegations in

paragraph 30 of the complaint.

       31.       Brown denies the allegations in paragraph 31 of the complaint.

       32.       Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 32 of the complaint.

       33.       Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegation in the first sentence of paragraph 33 of the complaint. Brown denies the remaining

allegations in paragraph 33 of the complaint.

       34.       Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 34 of the complaint.

       35.       Brown admits that, on or about November 14, 2019, he invited Feighan to dinner

at Centrolina for the purpose of providing feedback. Brown admits that he had previously




                                                 -4-
         Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 5 of 21




emphasized to Feighan and other consultants the need to devote the necessary hours to their

work. Brown denies the remaining allegations in paragraph 35 of the complaint.

       36.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 36 of the complaint.

       37.     Brown admits that, on or about November 14, 2019, he invited Feighan to dinner

at Centrolina for the purpose of providing feedback. Brown denies the remaining allegations in

paragraph 37 of the complaint.

       38.     Brown denies the allegations in paragraph 38 of the complaint.

       39.     Brown denies that he strongly pressured Feighan throughout the evening to drink

alcohol. Brown lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 39 of the complaint.

       40.     Brown denies that he was heavily intoxicated when he and Feighan left

Centrolina. Brown lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in paragraph 40 of the complaint.

       41.     Brown admits that he offered Feighan a ride back to his apartment after the dinner

at Centrolina. Brown denies the remaining allegations in paragraph 41 of the complaint.

       42.     Brown denies the allegations in paragraph 42 of the complaint.

       43.     Brown denies the allegations in paragraph 43 of the complaint.

       44.     Brown denies the allegations in paragraph 44 of the complaint.

       45.     Brown denies the allegations in paragraph 45 of the complaint.

       46.     Brown denies the allegations in paragraph 46 of the complaint.

       47.     Brown denies the allegations in paragraph 47 of the complaint.




                                               -5-
         Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 6 of 21




       48.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 48 of the complaint.

       49.     Brown denies the allegations in paragraph 49 of the complaint.

       50.     Brown denies the allegations in paragraph 50 of the complaint, including

specifically that he assaulted Feighan in any way.

       51.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 51 of the complaint.

       52.     Brown admits the allegation in paragraph 52 of the complaint.

       53.     Brown admits the allegations in paragraph 53 of the complaint.

       54.     Brown denies the allegations in paragraph 54 of the complaint.

       55.     Brown denies the allegations in paragraph 55 of the complaint.

       56.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 56 of the complaint.

       57.     Brown admits that, in February 2020, the Daversa DC office was treated to a

weekend in Jamaica as a reward for their performance during the 2019 calendar year. Brown

admits that, during the day, the group took a trip to a small sandbar island where several

individuals drank and smoked marijuana. Brown denies the remaining allegations in paragraph

57 of the complaint.

       58.     Brown denies the allegations in paragraph 58 of the complaint.

       59.     Brown admits that the group reconvened before dinner for drinks at one of the

two rented houses. Brown denies that most were inebriated. Brown lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 59

of the complaint.



                                                -6-
         Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 7 of 21




       60.     Brown denies the allegations in paragraph 60 of the complaint.

       61.     Brown denies the allegations in paragraph 61 of the complaint.

       62.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 62 of the complaint.

       63.     Brown denies the allegations in paragraph 63 of the complaint.

       64.     Brown denies that he assaulted Feighan at any time. Brown lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 64

of the complaint.

       65.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 65 of the complaint.

       66.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 66 of the complaint.

       67.     In response to the first bullet point in paragraph 67 of the complaint, Brown

denies the allegations. In response to the second bullet point in paragraph 67 of the complaint,

Brown admits that he sometimes sent videos to team members, but denies the remaining

allegations. Brown denies the allegations in the third bullet point in paragraph 67 of the

complaint. In response to the fourth bullet point in paragraph 67 of the complaint, Brown admits

that he reminded Feighan to smile, look engaged, and appear professional while on video calls,

but denies that the suggestion was of a sexual or inappropriate nature; Brown denies the

remaining allegations. In response to the fifth bullet point in paragraph 67, Brown admits that,

when Feighan worked with other Daversa partners or with employees in other Daversa offices,

Brown sometimes reached out to Daversa partners to get feedback on Feighan’s work; Brown

denies the remaining allegations. Brown admits the allegation in the sixth bullet point in



                                                -7-
         Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 8 of 21




paragraph 67 of the complaint. In response to the seventh bullet point in paragraph 67 of the

complaint, Brown admits that he gave spot bonuses to employees in the Daversa DC office,

including Feighan; Brown denies the remaining allegations. In response to the eighth bullet point

in paragraph 67 of the complaint, Brown admits that a group of employees in the Daversa DC

office participated in a group video workout; Brown denies the remaining allegations. Brown

denies the allegations in the ninth bullet point in paragraph 67 of the complaint. In response to

the tenth bullet point in paragraph 67 of the complaint, Brown admits that he suggested Feighan

and Ms. Kuderka speak together; Brown denies the remaining allegations. In response to the

eleventh bullet point in paragraph 67 of the complaint, Brown admits that he recommended

Feighan look at all options of recruiting, that Daversa often has a non-solicitation clause after

placements, and that Daversa has a strong relationship with Collibra; Brown denies the

remaining allegations. In response to the twelfth bullet point in paragraph 67 of the complaint,

Brown admits that he took Feighan and two other consultants to lunch at a ramen restaurant;

Brown denies the remaining allegations. In response to the thirteenth bullet point in paragraph 67

of the complaint, Brown admits that he joked that Feighan should not slack off at work because

he could be seen on the office’s security cameras; Brown denies the remaining allegations. In

response to the fourteenth bullet point in paragraph 67 of the complaint, Brown denies the

allegations. In response to the fifteenth bullet point in paragraph 67 of the complaint, Brown

admits that he purchased tickets for a concert as a reward for Feighan, that they attended the

concert, and that they exchanged gifts. Brown lacks knowledge or information sufficient to form

a belief as to the truth of the inscription and signature on the book; Brown denies the remaining

allegations. In response to the sixteenth bullet point in paragraph 67, Brown admits that he

sometimes referred to other employees as a “head case”; Brown denies the remaining allegations.



                                                 -8-
         Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 9 of 21




In response to the seventeenth bullet point in paragraph 67, Brown denies the allegations. In

response to the eighteenth bullet point in paragraph 67, Brown admits that he sometimes called

employees on nights, weekends, and holidays. Brown lacks knowledge or information sufficient

to form a belief as to the truth of any communications between Feighan, Ms. Elam, and Ms.

Kuderka; Brown denies the remaining allegations. In response to the nineteenth bullet point in

paragraph 67, Brown states that he used a partner’s name to get a hotel room in San Francisco;

Brown denies the remaining allegations. In response to the twentieth bullet point in paragraph

67, Brown admits that, while Feighan was on a phone call while in the presence of his father,

Brown mentioned to Feighan’s father that Feighan was doing a good job; Brown denies the

remaining allegations. In response to the twenty-first bullet point in paragraph 67, Brown admits

that Daversa employees sometimes switched seats at meetings, lunches, and dinners in order to

be able to converse with other employees; Brown denies the remaining allegations. In response

to the twenty-second bullet point in paragraph 67, Brown admits that he called Feighan various

names and that Feighan called Brown various names; Brown denies the remaining allegations. In

response to the twenty-third bullet point in paragraph 67, Brown admits that he was in a hot tub

while at a partner retreat in Jackson Hole; Brown denies the remaining allegations. In response to

the twenty-fourth bullet point in paragraph 67, Brown denies the allegations. In response to the

twenty-fifth bullet point in paragraph 67, Brown admits the allegations.

       68.     Brown denies the allegations in paragraph 68 of the complaint.

       69.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 69 of the complaint.

       70.     Brown admits that he and other employees attended a sexual harassment training

in the fall of 2019. Brown denies the remaining allegations in paragraph 70 of the complaint.



                                               -9-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 10 of 21




       71.     Brown denies the allegations in paragraph 71 of the complaint.

       72.     Brown denies the allegations in paragraph 72 of the complaint.

       73.     Brown admits that, in late June 2020, Feighan voluntarily resigned from Daversa.

Brown lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 73 of the complaint.

       74.     Brown denies the allegations in paragraph 74 of the complaint.

       75.     Brown admits that, in late June 2020, Feighan voluntarily resigned from Daversa.

Brown lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 75 of the complaint.

       76.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 76 of the complaint.

       77.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 77 of the complaint.

       78.     Brown admits that, because Daversa believed that Feighan was making

inappropriate comments about his time at Daversa, Daversa elected to not accept the full period

of his advance notice of resignation. Brown admits that he provided Feighan with the reason for

this decision. Brown denies the remaining allegations in paragraph 78 of the complaint,

including that Daversa terminated Feighan’s employment.

       79.     Brown admits that, when he first learned about Feighan’s voluntary resignation,

he offered to match Feighan’s base salary. Brown admits that, when Daversa then came to

believe that Feighan was making inappropriate comments about his time at Daversa, Daversa

elected to not accept the full period of his advance notice of resignation. Brown admits that he




                                                -10-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 11 of 21




provided Feighan with the reason for this decision. Brown denies the remaining allegations in

paragraph 79 of the complaint, including that Daversa terminated Feighan’s employment.

       80.     Brown admits that, because Daversa believed that Feighan was making

inappropriate comments about his time at Daversa, Daversa elected to not accept the full period

of his advance notice of resignation. Brown admits that he provided Feighan with the reason for

this decision. Brown denies the remaining allegations in paragraph 80 of the complaint,

including that Daversa terminated Feighan’s employment.

       81.     Brown admits that Feighan told his colleagues that he was leaving because of a

lack of compensation and upward mobility. Brown denies the remaining allegations in paragraph

81 of the complaint.

       82.     Brown denies that Feighan was terminated. Brown lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 82

of the complaint.

       83.     Brown denies that Feighan was terminated. Brown admits that he inquired where

Feighan was going to work next. Brown lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in paragraph 83 of the complaint.

       84.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 84 of the complaint.

       85.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 85 of the complaint.

       86.     Brown denies that Feighan is entitled to a commission on any of “his Daversa

deals.” Brown admits that he encouraged Feighan and other consultants to keep their head down




                                                -11-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 12 of 21




and work hard, and that they would be rewarded. Brown denies the remaining allegations in

paragraph 86 of the complaint.

       87.     Brown states that the Daversa Partners Compensation Plan speaks for itself and

denies any allegation to the contrary.

       88.     Brown denies the allegation in paragraph 88 of the complaint.

       89.     Brown denies the allegations in paragraph 89 of the complaint.

       90.     Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 90 of the complaint.

       91.     Brown admits that, at times, there has been high turnover at Daversa, including

the DC office. Brown lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in paragraph 91 of the complaint.

       92.     In response to the first sentence of paragraph 92 of the complaint, Brown lacks

knowledge or information sufficient to form a belief as to the truth of the allegations. In response

to the second sentence of paragraph 92 of the complaint, Brown states the exit interview

document speaks for itself and denies any allegation to the contrary. In response to the third

sentence of paragraph 92 of the complaint, Brown denies the allegations.

                                            Count One

       93.     Count One is not asserted against Brown.

       94.     Count One is not asserted against Brown.

       95.     Count One is not asserted against Brown.

       96.     Count One is not asserted against Brown.

       97.     Count One is not asserted against Brown.

       98.     Count One is not asserted against Brown.



                                                -12-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 13 of 21




       99.     Count One is not asserted against Brown.

       100.    Count One is not asserted against Brown.

       101.    Count One is not asserted against Brown.

       102.    Count One is not asserted against Brown.

       103.    Count One is not asserted against Brown.

       104.    Count One is not asserted against Brown.

       105.    Count One is not asserted against Brown.

                                           Count Two

       106.    In response to paragraph 106 of the complaint, Brown reasserts and incorporates

his responses to the foregoing paragraphs above as though fully set forth herein.

       107.    Brown denies the allegations in paragraph 107 of the complaint.

       108.    Brown denies the allegations in paragraph 108 of the complaint.

       109.    Brown denies the allegations in paragraph 109 of the complaint.

       110.    Brown denies the allegations in paragraph 110 of the complaint.

       111.    Brown denies the allegations in paragraph 111 of the complaint.

       112.    Brown denies the allegations in paragraph 112 of the complaint.

       113.    Brown denies the allegations in paragraph 113 of the complaint.

       114.    Brown denies the allegations in paragraph 114 of the complaint.

       115.    Brown denies the allegations in paragraph 115 of the complaint.

                                          Count Three

       116.    In response to paragraph 116 of the complaint, Brown reasserts and incorporates

his responses to the foregoing paragraphs above as though fully set forth herein.

       117.    Brown denies the allegations in paragraph 117 of the complaint.



                                               -13-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 14 of 21




       118.    Brown denies that he assaulted Feighan or that he touched Feighan in the manner

alleged in the complaint.

       119.    Brown denies that he assaulted Feighan or that he touched Feighan in the manner

alleged in the complaint.

       120.    Brown denies that he assaulted Feighan or that he touched Feighan in the manner

alleged in the complaint.

       121.    Brown denies that he assaulted Feighan or that he touched Feighan in the manner

alleged in the complaint.

       122.    Brown denies the allegations in paragraph 122 of the complaint.

       123.    Brown denies the allegations in paragraph 123 of the complaint.

                                         Count Four

       124.    Count Four is not asserted against Brown.

       125.    Count Four is not asserted against Brown.

       126.    Count Four is not asserted against Brown.

       127.    Count Four is not asserted against Brown.

       128.    Count Four is not asserted against Brown.

       129.    Count Four is not asserted against Brown.

       130.    Count Four is not asserted against Brown.

       131.    Count Four is not asserted against Brown.

       132.    Count Four is not asserted against Brown.

       133.    Count Four is not asserted against Brown.

       134.    Count Four is not asserted against Brown.

       135.    Count Four is not asserted against Brown.



                                              -14-
Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 15 of 21




                                  Count Five

136.   Count Five is not asserted against Brown.

137.   Count Five is not asserted against Brown.

138.   Count Five is not asserted against Brown.

139.   Count Five is not asserted against Brown.

140.   Count Five is not asserted against Brown.

141.   Count Five is not asserted against Brown.

142.   Count Five is not asserted against Brown.

143.   Count Five is not asserted against Brown.

144.   Count Five is not asserted against Brown.

145.   Count Five is not asserted against Brown.

146.   Count Five is not asserted against Brown.

147.   Count Five is not asserted against Brown.

148.   Count Five is not asserted against Brown.

149.   Count Five is not asserted against Brown.

150.   Count Five is not asserted against Brown.

151.   Count Five is not asserted against Brown.

152.   Count Five is not asserted against Brown.

153.   Count Five is not asserted against Brown.

154.   Count Five is not asserted against Brown.

                                  Count Six

155.   Count Six is not asserted against Brown.

156.   Count Six is not asserted against Brown.



                                      -15-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 16 of 21




       157.    Count Six is not asserted against Brown.

       158.    Count Six is not asserted against Brown.

       159.    Count Six is not asserted against Brown.

       160.    Count Six is not asserted against Brown.

       161.    Count Six is not asserted against Brown.

       162.    Count Six is not asserted against Brown.

       163.    Count Six is not asserted against Brown.

       164.    Count Six is not asserted against Brown.

       165.    Count Six is not asserted against Brown.

       166.    Count Six is not asserted against Brown.

       167.    Count Six is not asserted against Brown.

                                          Count Seven

       168.    Count Seven is not asserted against Brown.

       169.    Count Seven is not asserted against Brown.

       170.    Count Seven is not asserted against Brown.

       171.    Count Seven is not asserted against Brown.

                                           Count Eight

       172.    In response to paragraph 172 of the complaint, Brown reasserts and incorporates

his responses to the foregoing paragraphs above as though fully set forth herein.

       173.    Brown denies the allegations in paragraph 173 of the complaint.

       174.    Brown denies that he assaulted Feighan or that he touched Feighan in the manner

alleged in the complaint, that he discriminated against Brown, that he subjected Brown to a

hostile work environment, or that his conduct gives rise to claims under federal or state law.



                                               -16-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 17 of 21




Brown lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 174 of the complaint.

       175.    Brown denies the allegations in paragraph 175 of the complaint.

       176.    Brown denies that he assaulted or touched Feighan in the manner alleged in the

complaint, that he discriminated against Brown, that he subjected Brown to a hostile work

environment, or that his conduct gives rise to claims under federal or state law. Brown lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 176 of the complaint.

       177.    Brown denies that he assaulted or touched Feighan in the manner alleged in the

complaint, that he discriminated against Brown, that he subjected Brown to a hostile work

environment, or that his conduct gives rise to claims under federal or state law. Brown lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 177 of the complaint.

       178.    Brown denies that he assaulted or touched Feighan in the manner alleged in the

complaint, that he discriminated against Brown, that he subjected Brown to a hostile work

environment, or that his conduct gives rise to claims under federal or state law. Brown lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 178 of the complaint.

       179.    Brown denies that he assaulted or touched Feighan in the manner alleged in the

complaint, that he discriminated against Brown, that he subjected Brown to a hostile work

environment, or that his conduct gives rise to claims under federal or state law. Brown lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 179 of the complaint.



                                                 -17-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 18 of 21




       180.    Brown admits that Feighan voluntarily resigned his employment in mid-2020.

Brown denies that Feighan was fired. Brown lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in paragraph 180 of the complaint.

       181.    Brown denies the allegations in paragraph 181 of the complaint.

       182.    Brown denies the allegations in paragraph 182 of the complaint.

       183.    Brown denies that he assaulted or touched Feighan in the manner alleged in the

complaint, that he discriminated against Brown, that he subjected Brown to a hostile work

environment, or that his conduct gives rise to claims under federal or state law. Brown lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 183 of the complaint.

       184.    Brown lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 184 of the complaint.

       185.    The statement in paragraph 185 is a legal conclusion to which no response is

required.

       186.    Brown denies that he assaulted or touched Feighan in the manner alleged in the

complaint, that he discriminated against Brown, that he subjected Brown to a hostile work

environment, or that his conduct gives rise to claims under federal or state law. Brown lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 186 of the complaint.

       187.    Brown denies the allegations in paragraph 187 of the complaint.

       188.    To the extent that any allegation in the complaint is not specifically admitted

above, Brown denies such allegations. Brown specifically denies that he assaulted or touched

Feighan in the manner alleged in the complaint, that he discriminated against Brown, that he



                                               -18-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 19 of 21




subjected Brown to a hostile work environment, that his conduct gives rise to claims under

federal or state law, that he is liable to Feighan in any way or that Feighan is entitled to any

damages; penalties; pre-judgment or post-judgment interest; costs or attorney’s fees.

                                       Affirmative Defenses
       1.      Feighan’s causes of action fail to state a claim upon which relief may be granted.

       2.      Feighan’s claims against Brown are barred, in whole or in part, by the exclusive

remedies provided by DC Code § 32-1504.

       3.      Feighan’s claims fail in whole or in part because all of Brown’s actions and

conduct in relation to Feighan were reasonable and not undertaken with reckless disregard as to

whether such acts or conduct violated applicable law.

       4.      Feighan’s claims fail in whole or in part because Feighan has failed to mitigate his

alleged damages, if any.

       5.      Feighan’s claims fail in whole or in part because Feighan’s alleged damages were

not proximately caused by Brown’s conduct.

       6.      Feighan’s purported remedies may be limited by the doctrine of after-acquired

evidence, subject to a reasonable opportunity for investigation and discovery.

       7.      Feighan’s claims are barred in whole or in part by the applicable statutes of

limitations.

       8.      Brown did not discipline or otherwise take an adverse employment action against

Feighan.

       9.      Feighan was not terminated by Brown.

       10.     This action or any relief sought by Feighan is barred, in whole or in part, by

additional affirmative defenses that cannot now be asserted due to the generality of Feighan’s

pleadings and the fact that discovery has not been completed.

                                                 -19-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 20 of 21




       11.    Brown intends to reply upon any and all other defenses as may be developed

through discovery or otherwise, and expressly reserves the right to amend or supplement his

Answer and defenses as may be appropriate during the course of this litigation.

       WHEREFORE, Bruce Brown respectfully requests judgment:

       1.     Dismissing the Complaint in its entirety;

       2.     Denying Feighan’s request for compensatory and punitive damages;

       3.     Denying Feighan’s request for pre- and post-judgment interest;

       4.     Denying Feighan’s request for attorney’s fees and costs;

       5.     Awarding Brown his costs and expenses incurred in defending against Feighan’s

              claims including, without limitation, his reasonable attorney’s fees; and

       6.     Awarding Brown such other and further relief as this Court deems just and proper.

Dated: March 19, 2021                                Respectfully submitted,


                                                     /s/ Leslie Paul Machado
                                                     Leslie Paul Machado (Bar No. 472395)
                                                     O’Hagan Meyer PLLC
                                                     2560 Huntington Avenue, Suite 204
                                                     Alexandria, Virginia 22303
                                                     (703) 775-8607 (phone)
                                                     (804) 403-7110 (facsimile)
                                                     lmachado@ohaganmeyer.com

                                                     Attorney for Bruce Brown




                                              -20-
        Case 1:20-cv-03759-BAH Document 12 Filed 03/19/21 Page 21 of 21




                                      Certificate of Service

         I hereby certify that, on the 19th of March 2021, I filed the foregoing with the Court

using the CM/ECF system, which will electronically serve all counsel of record who have

entered an appearance in this case.


                                                      /s/ Leslie Paul Machado
                                                      Leslie Paul Machado




                                               -21-
